Citation Nr: 1229686	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1985. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 

In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board then issued a decision in May 2011 reopening the claim of service connection for hearing loss and remanding the appeal for further development.

The Board then remanded the matter once more in January 2012 to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  

The case has now been returned to the Board for further appellate action.

Following the last RO adjudication of the case in a March 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.


FINDINGS OF FACT

1. The Veteran was exposed to noise during service, but the more probative evidence of record shows that he did not experience chronic hearing loss or tinnitus symptoms during service or continuously after service.

2. A bilateral hearing loss disability did not manifest to a compensable degree within one year after service separation.

3.  The weight of the most probative evidence of record establishes that the Veteran does not have a current hearing loss disability for VA purposes related to his noise exposure during active duty service.


CONCLUSION OF LAW

The Veteran does not have a current hearing loss disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the May 2007 letter, which was sent prior to the July 2007 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  

Also, the Veteran was afforded VA examinations, most recently in February 2012, to address the medical issues raised by the case.  The Board finds that the February 2012 VA examination is adequate to decide the case because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed hearing loss  disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

The Board acknowledges, in this regard, the Veteran's April 2012 statement asserting an independent medical examination should be provided under 38 C.F.R. § 3.328 due to competing medical evidence in the case.  The Board observes that, according to 38 C.F.R. § 3.328, when warranted by the medical complexity or controversy involved in a pending claim, an advisory medical opinion may be obtained from one or more medical experts who are not employees of VA.  Approval shall be granted only upon a determination by the Compensation and Pension Service that the issue under consideration poses a medical problem of such obscurity or complexity, or has generated such controversy in the medical community at large, as to justify solicitation of an independent medical opinion.  38 C.F.R. § 3.328(b).  

The Board finds that an advisory medical opinion is not merited in this case under 38 C.F.R. § 3.328, as the case does not pose a medical problem of such obscurity or complexity, or has generated such controversy in the medical community at large, as to justify solicitation of an independent medical opinion.  Rather, as discussed in great detail herein below, the central question in the case concerns whether the Veteran has a hearing loss disability for VA purposes due to noise exposure during service.  The probative evidence of record on this question is not in dispute.  Accordingly, referral for an independent medical opinion is not warranted.  See 38 C.F.R. § 3.328.

The Board otherwise finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the January 2012 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO arrange for the Veteran to undergo a VA audiological examination to ascertain the nature and etiology of any current hearing loss disability.  The Board then requested the designated VA examiner to offer an opinion as to whether the Veteran has a bilateral hearing loss disability for VA purposes, and if so, the examiner was asked to state whether it is at least as likely as not that the current hearing loss is etiologically related to any incident of active duty service, to include the Veteran's reported noise exposure as a flight technician.  As indicated, this directive was accomplished upon remand by a February 2012 VA examination.   

The AMC/RO then readjudicated the matter in a March 2012 Supplemental Statement of the Case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the January 2012 Board remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The second and third service connection requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds after careful consideration that the weight of the more probative evidence of record is against the claim, for the following reasons.  

The Veteran maintains that he had noise exposure throughout his service while exposed to jet engines.  See Hr'g Tr. 3.  Consistent with his assertions, the Veteran's service treatment records include a June 1982 Hearing Conservation Program evaluation, which identifies him as having duty in noise involving jet engine exposure on the flight line and in shops.  Thus, it is as least as likely as not that he was exposed to noise during service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

However, the probative evidence of record demonstrates that hearing loss symptomatology was not chronic during service.  38 C.F.R. § 3.303(b).  

In particular, his March 1981 service enlistment examination included an audiogram showing hearing acuity as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
15
15
10
15
10

A Hearing Conservation Program audiological evaluation in March 1982 showed hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
5
5
0
5

This March 1982 report also notes that the Veteran was assigned to noise duty in February 1982, and that earplugs were issued.  

A June 1982 Hearing Conservation Program audiological evaluation then showed hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
5
5
5

Again, the Veteran was noted at that time to wear earplugs or muffs, which hearing protection was considered adequate.  

A January 1984 Hearing Conservation Program audiological evaluation likewise showed hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
10
5
5
5
0

This January 1984 report expressly notes that the evaluation results represented no significant threshold shift.  

Then, on physical examination in August 1984, an audiological evaluation demonstrated hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
15
10
5
5
0

Of particular note, the Veteran expressly denied having a history of ear trouble and hearing loss at this August 1984 physical examination.  

Finally, on discharge examination in December 1984, a further audiological evaluation showed hearing acuity as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
5
5
0
5

At this December 1984 discharge examination, the Veteran again denied a history of ear trouble and hearing loss, and an accompanying note indicates that this was a "normal" examination with no abnormalities noted.  

In connection with the instant appeal, VA examiners in February 2006 and February 2012 reviewed the in-service audiological evaluation results and determined that the Veteran's hearing was normal on enlistment and discharge with no significant threshold shift. 

The Board finds that this evidence, including the STRs, establishes that, although the Veteran was exposed to noise, it is more likely than not that he did not experience any degree of hearing loss or symptoms during service.  Hensley, 5 Vet. App. at 157.  The Board finds particularly persuasive that the Veteran, at service separation, expressly denied a history of hearing loss, which is affirmative, contemporaneous evidence demonstrating that hearing loss symptoms were not chronic during service.  See 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159; see also Davidson, 581 F.3d at 1316.

The more probative evidence of record also establishes that it is less likely than not that the Veteran experienced continuous symptoms of hearing loss after service or for many years thereafter.  

On this question, the Veteran has offered conflicting accounts of his history.  For example, he testified at his February 2010 Board hearing that "within a few months" of his service discharge his aunt commented about how he was acting.  He was also always being told to turn the television volume down.  Hr'g Tr. 4.  His Board hearing testimony thus indicates that his hearing loss began proximate in time to his service separation.  

In contrast, the Veteran underwent a private (non-VA) audiological evaluation after service in March 2002, during which he reported first noticing hearing loss 15 years prior.  The Board observes that 15 years prior to March 2002 would occur in approximately March 1987, which was approximately two years after his service separation.  At the same March 2002 evaluation, the Veteran endorsed a history of rapidly decreased hearing in one year within the prior 90 days.  Then, at an August 2004 private audiological evaluation, the Veteran gave a history of first noticing hearing loss gradually for 10 years.  The Board observes that 10 years prior to August 2004 would occur in approximately August 1994, which is greater than nine years following his service discharge.  

After careful consideration, the Board finds that the Veteran's March 2002 and August 2004 assertions carry greater indicia of reliability and are, therefore, more credible.  Most significantly in this regard, these assertions are against his interest and reflect the Veteran's candid statements made for treatment purposes without any indication of a competing interest in financial gain.  See Gahman v. West, 12 Vet. App. 406 (1999); Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Fed. R. Evid. 804(b)(3); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("While the Federal Rules of Evidence are not binding in this Court, nor on the Board, the rules on expert witness testimony provide useful guidance that has been exhaustively vetted by both the Rules Advisory Committee and by the U.S. Congress.").  

Thus, his more credible statements, when considered together with the negative evidence in the STRs, indicate that his hearing loss most likely began after service.  His post-service statements, such as at a May 2001 VA examination also document post-service civilian noise exposure, including power tools, construction work, and factory/plant noise, landscaping, and as a warehouseman, which indicates intervening acoustic trauma after service separation.  See, e.g., 38 C.F.R. § 3.303(b).  

For these reasons, the Board finds that the more probative evidence is against a determination that hearing loss began during service and was continuous thereafter.  See 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159; see also Davidson, 581 F.3d at 1316.

Furthermore, the evidence of record does not show symptoms of hearing loss that were manifest to a degree of 10 percent or more within one year of the Veteran's separation from active service.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, the post-service medical evidence establishes that it is less likely than not that a current hearing loss disability, which was first diagnosed after service, was incurred in or resulted from service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With regard to the question of whether the Veteran is currently diagnosed with a hearing loss disability for VA purposes, the Board notes that the medical evidence is in conflict.  

Showing a hearing loss disability for VA purposes, the evidence of record includes private audiogram results from April 2001, March 2002, August 2004, October 2006, and September 2011.  

On the other hand, audiological evaluations at VA (on an outpatient basis) in July 2000, March 2001, and April 2008 either show that he had normal hearing or that his responses were too inconsistent to accurately assess hearing sensitivity.  Likewise, VA examinations in March 2001 and February 2006 show audiological results not meeting the requirements to be considered a disability for VA purposes.  Finally, a third VA examiner in February 2012 determined that the pure tone thresholds could not be tested because the speech recognition testing scores were not in agreement with the pure tone thresholds and middle ear function, and the results were not valid for rating purposes for this reason.  

The Board finds that the private evaluations are not adequate to adjudicate the claim.  For purposes of establishing any claim for benefits, a report of a medical examination administered by a private physician that is provided by a claimant in support of a claim for benefits may be accepted without a requirement for confirmation by an examination by a physician employed by VA if the report is sufficiently complete to be adequate for the purpose of adjudicating such claim.  38 U.S.C.A. § 5125; 38 C.F.R. § 3.326(b); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In particular, the April 2001, March 2002, and August 2004 each contain a notation that "This test information being provided was compiled for the purpose of making selection and adaptation of hearing instrumentation.  This was not a diagnostic audiometric evaluation to determine the cause of hearing loss."  The Board finds that this notation discounts the adequacy of the audiogram results as it expressly establishes them as "not a diagnostic audiometric evaluation."  The later private audiogram results do not include this notation, but are so incongruent with all VA audiological evaluation results so as to call into question the reliability of the private audiogram results.  Thus, the private audiological evaluation results are not adequate for the purpose of adjudicating the claim.  38 U.S.C.A. § 5125; 38 C.F.R. § 3.326(b); Nieves-Rodriguez, 22 Vet. App. at 302.  

In either event, the probative medical evidence shows that the Veteran's hearing loss, regardless of whether it meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes, is less likely than not due to service.  

In particular, the March 2006 VA examiner concluded that the Veteran's in-service noise exposure did not compromise his hearing.  In support, the VA examiner noted that the Veteran had normal hearing for both ears at discharge from service and at the instant examination.  

Likewise, the February 2012 VA examination determined that that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event during his active service.   The VA examiner reasoned that the Veteran's hearing was normal at enlistment and discharge with no significant threshold shift.  The VA examiner also explained that the Veteran had normal hearing at VA in 2001 and 2006 (as documented above).  Finally, the VA examiner explained that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the nose exposure is discontinued.  (citing Rosehall, et al., 1990).  

The Board finds that these two VA examinations are highly probative.  First, they both relied on an accurate factual basis, including the Veteran's noise exposure during service with normal hearing at discharge.  Although neither VA examiner addressed the private audiological evaluation results, both examiners noted that they had reviewed the claims file.  Accordingly, the Board may presume that the examiners considered the favorable evidence, but nonetheless reached an unfavorable conclusion.  See Rizzo v. Shinseki,  580 F.3d 1288, 1292 (Fed. Cir 2009); see also D ' Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Also important, each VA examiner then provided a clear opinion explaining the most likely relationship between the Veteran's in-service noise exposure, the in-service audiological results, and his current hearing acuity.  Thus, these opinions consist of fully articulated and clear conclusions based on an accurate factual basis and supported by sound reasoning.  They are thus highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board observes that the extensive private audiological evaluation reports do not provide any opinion or indication that a hearing loss disability is due to service.  In fact, as indicated, the earlier evaluations from April 2001, March 2002, and August 2004 are specifically stamped with the qualification that they are "not a diagnostic audiometric evaluation to determine cause of hearing loss."  Thus, these private audiological evaluations are nonprobative on the question of causation in this case.  

Finally, the Board observes that the Veteran previously underwent a VA examination in May 2001.  As a component of that VA examination, a physician opined that the Veteran had "[n]ormal hearing bilaterally with tinnitus which appears to have started while this [Veteran] was in the service."  The Board observes that this opinion is subject to two different interpretations.  On the one hand, the opinion could be read most liberally in the Veteran's favor to indicate that his hearing symptoms began during service.  On the other hand, it could be read to understand that only tinnitus began during service.  (The Board observes that the Veteran is presently service-connected for tinnitus, and that issue is not in dispute.)  Generally, interpretative doubt should be resolved in a veteran's favor.  See, e.g., Brown v. Gardner, 513 U.S. 115, 118 (1994).  

The Board finds here that the reading of this physician's opinion in the more favorable manner renders it illogical and meaningless.  Doing so would indicate simply that the Veteran's "[n]ormal hearing . . . appears to have started while [he] was in the service."  Because such a reading does not actually support the Veteran's claim, interpretive doubt is not for application here.  Rather, the physician's opinion most consistently is understood to mean that symptoms of tinnitus began during service, but that the Veteran had normal hearing, which is unfavorable to the Veteran's claim.  However, in light of the conflicting interpretations of the physician's opinion, the Board finds that it is without probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not probative if it is unclear and not fully articulated).  Consequently, it does not controvert the March 2006 and February 2012 VA examiners' conclusions.  

Otherwise, the Veteran's himself has provided his own opinion relating his hearing loss to his noise exposure during service.   For instance, he wrote in May 2008 that his hearing loss is directly related to working very close to and around loud noise during his service.  While his opinion is considered credible in this regard, it is not competent evidence relating hearing loss to service as this question of causation involves a medical question issue concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Consequently, his own opinion is not probative and does not outweigh the highly probative opinions of the March 2006 and February 2012 VA examiners.  

For these reasons, the Board finds that the weight of the most probative post-service evidence of record, consisting of the March 2006 and February 2012 VA examination results, establishes that it is less likely that the Veteran has a hearing loss disability for VA purposes is due to or a result of his noise exposure during service.  

In conclusion, the Board finds after careful review of the entire record that the evidence is not at least in a state of relative equipoise in showing chronic hearing loss symptoms during service, continuous symptoms after service, or a current a hearing loss disability for VA purposes due to or a result of his noise exposure during service.  Rather, the weight of the most probative evidence is against the Veteran's claim on each material element of his claim of entitlement to service connection for bilateral hearing loss.  Thus, the claim is denied.  See 38 U.S.C.A. § 5107(b); Fagan, 573 F.3d at 1287.

In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


